Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-15, 17-21 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More particularly, the independent claims recitation of “at a same time” does not enable one of ordinary skill in the art to effect such simultaneous recordation .  
Based on the In re Wands factors, this would require undue experimentation: 
1. The breadth of the claims are as recited, and ordinarily defined (Applicant has not acted as its own lexicographer), the limitation “at a same time” is construed narrowly to mean two recordings occurring at exactly the same time; the remainder of the 9-line claim is extremely broad.
2. The nature of the invention is as disclosed in the original specification and drawings.  It is a business method that does not delve in theoretical physics, even where drafted as a system claim. It recites an invention comprising the steps of receiving a token associated with an account, executing an offline transaction with funds stored on the token, recording the transaction in 2 locations at a same time, and then balancing the account when the token is online.
3. The state of the prior art includes the disclosure found in the Background section of the Specification, and within the prior art references of record.  As exematically shown in these publications, the prior art in token transactions excludes anything relevant to recordings being performed at a same time (simultaneity and synchronization).  The prior art consists business methods that utilize tokens to conduct a transaction, offline transactions, and bottom of pyramid payment methods. 
4. The Level of ordinary skill in the art is that skill level which is typical or average for an ordinary artisan in the banking/business method arts (e.g., manager, business executive, bank 
5. The Predictability of the art - offline to online, and token transactions compose a common and global technological art involving large financial institutions, whose innovation and progress are generally predictable. One of ordinary skill in the art could not have predicted the inclusion of such a complex innovation (i.e., to include synchronization and simultaneity in a field that has nothing to do with it). 
6. The Amount of direction provided in the specification is none to insignificant. More particularly, the specification is silent as to how to effect simultaneous recordings at the mobile device and at the token. The two devices have differing circuits, resistance, dimension, communication rates, other capabilities, etc.  The specification does not mention time as to the recordings). 
7. There are not any working examples (i.e., an offline to online transaction system that records the offline transaction at two different devices at a same exact time).  The examiner is not aware of a working example of any instance wherein a transaction of any type is recorded on two different devices (of differing configuration) at exactly the same time.   
8. The quantity of experimentation needed relative to the disclosure to effect recordation at two different devices/tokens at a same exact time for an ordinary artisan is excessive, and indefinite by one of ordinary skill in the art.  Examiner submits that without a working knowledge of how to achieve this, an infinite amount of experimentation may be necessary to construct such an occurrence through trial and error.  
(MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US 4736094 to Yoshida, in view of US 8140617 to Ewe, in view of US 2002/0020742 to Streicher et al., and further in view of  US 2002/0111907 to Ling.
With respect to Claims 1, and 10, Yoshida teaches a system (FIGS. 1-7, memory (FIG. 4), processor (col 6, ln 20, CPU), and method (col 7, ln 65-col 9, In 19; col 13) comprising: receiving at a device a first token associated with a first account (FIG. 2, integrated circuit card associated with multiple accounts physically received at a terminal, having a chip, ROM memory; col 5, ln 59-col 6, ln 11), wherein the device is a point of sale device (col 4, ln 6 “cash dispensing terminal” is a POS terminal; FIG. 6 showing a POS; FIG. 2; col 6, ln 28-38, terminal also acts as the chip-to-chip device); executing a transaction (Abstract; col 2, ln 14-55; col 4, ln 1-10, an ATM withdrawal is a transaction; FIG. 12, col. 13); recording the executed transaction as a first recording at the device (col 11, ln 33-36; col 13, ln 15) and the first token (col 2, ln 48; FIG. 12; col 12, ln 62; col 13,), wherein the execution of the transaction is offline (col 2, ln 48; col 13), and balancing the account associated with the first token (IC card) per the transaction 
Though it teaches storing a claimed amount, payable limit, and secret code at both the device and terminal, Yoshida fails to expressly teach storing first and second recordings of the transaction data at both the token and device during the offline transaction. Ewe is added to further teach a system for executing offline transactions using a mobile device in communication with a server, wherein transaction data is recorded at the device and also at the server (col 8, ln 27-68; Abstract), and then synchronized (FIG. 6; Abstract). Ewe discusses the desire to enable communication and process using persistent or intermittent connection, (col 2, ln 22-28). It would have been obvious to an ordinary artisan to use modify the teachings of Yoshida to include first and second recordings of the transaction data, as taught by Ewe, in order to enable processing during intermittent connection.
Though Yoshida teaches recording at the terminal, and on the card for later online processing, it does not explicitly teach “wherein the first recording and the second recording occur at a same time.” Streicher teaches recording a transaction in two separate cartridges for backup “at the same time” ([0048];[0083]), for the purpose of redundancy in case of loss or damage to one or the other. [0048] It would have been obvious to one of ordinary skill in the art to modify Yoshida so as to include recording at two separate place concurrently, in order to provide redundancy in case of loss or damage.
Yoshida fails to expressly teach wherein the execution of the offline transaction further comprises transferring the funds from the first token to an account associated with the device that is different from the first account. Ling however, teaches this at ([0138];[0153], FIGS. 6,8)  Ling 
With respect to Claim 2, and 12, Yoshida teaches wherein the transaction is executed in realtime, (col 2, ln 2, when “online” it would be a transaction in real time -see [0095] of instant spec describing a terminal chip-to-chip transaction as occurring in real time).
With respect to Claim 3, and 13, Yoshida teaches receiving at the device a second token associated with a second account, wherein the transaction is executed between first token and the second token; recording the executed transaction at the second token; and balancing the account associated with the first token and the second token per the executed transaction when one of the first token and the second token are online after the executed transaction, (col 2, ln 14-43; col 3, ln 3-28, “a plurality of transaction accounts”)
With respect to Claim 4, and 14, Yoshida teaches wherein the funds stored on the first token are stored prior to the transaction (col 2, ln 14-43; col 3, ln 3-28, “a plurality of transaction accounts”; col 13)
With respect to Claim 5, and 15, Yoshida teaches associating an identifier with the first account and the second account, wherein the identifier recognizes the account has already been balanced per the transaction, (col. 1, ln 25; col 3, ln 20-35; col 8, ln 7; col 11, ln 1-15)
With respect to Claim 7, Yoshida teaches accessing one or more accounts associated with the first token via receipt at the device when the device is online; and selecting the account to associate with the transaction, (col 3, In 1-10; col 11, In 1-15; col 13)

With respectto Claim 11, Yoshida teaches wherein the device is selectively online and offline, (col 13, when the IC is in communication with the terminal it is online)

Claim 17 is rejected under § 103 as being unpatentable over Yoshida in view of Ewe, Schreicher, and Ling, and further in view of US 2016/0019536 to Ortiz et al.
With respect to Claim 17, Yoshida, in view of Streicher, Ling, and Ewe fails to expressly teach a wallet module operative to: access one or more accounts associated with the first token via receipt at the device when the device is online; and select the account to associate with the transaction. Ortiz, however, teaches a wallet module operative to access one or more accounts [0085], “multiple tokens for use in ‘offline’ transactions” [0347] Ortiz teaches the need to “minimize, eliminate, and/or otherwise optimize the need for and/or desirability of transactions and interactions with multiple entities” [0044]. As such, it would have been obvious to modify the teachings of Yoshida, to include a wallet module as recited, in order to help minimize, eliminate, and/or otherwise optimize the need for and/or desirability of transactions and interactions with multiple entities.  

Claim 20 is rejected under § 103 as being unpatentable over Yoshida, in view of Ewe, Schriecher, and Ling, and further in view of US 2008/0209224 to Lord.


Claim 21 is rejected under § 103 as being unpatenable over Yoshida, in view of Ewe, Schriecher, and Ling, and further in view of US 2013/0041817 to Greenwald et al.
With respect to Claim 21, the combination of Yoshida Ewe Schriecher and Ling fails to expressly teach wherein the transaction occurs in a Processor on us environment.  Greenwald teaches this limitation at least at [0017];FIG. 3.  Greenwald discusses the need to extend customer payment capability in billing models. [0002] It would have been obvious to one of ordinary skill in the art to modify the teachings of Yoshida to include this limitation as taught by Greenwald, in order to extend customer payment ability in billing models.


Response to Remarks
Applicant’s remarks submitted on 11/18/2021 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that the § 101 rejection was withdrawn as a result of a pre-appeal brief conference, by SPE Boveja, and TQAS Melius.

As previously discussed, the PTAB reversed the rejection due to the insufficiency of consideration under the Wands factors.  As such, further explanation is provided in the instant rejection.  The disclosure does not teach one of ordinary skill in the art how to record the two different recordings at the same exact point in time, without undue experimentation. It is noted that the specification distinguishes “the same time, approximately the same time, and at different times” [00119], which requires the instant claim interpretation. The proper standard is whether or not undue experimentation would be required by an ordinary artisan to perform the invention.  It is noted that complex experimentation may not be undue “if the art typically engages in such experimentation.”1  
ordinary artisan.  The rejection lists each of the In re Wands factors in determining undue experimentation.  There is no guidance or direction in the specification.  There is insignificant skill in the art, as it pertains to simultaneity and synchronization solutions; and such methods are not well known in the art.
With respect to the prior art rejections, Ling has been added to teach token payments offline wherein funds are transferred from the token and to an account associated with the device (e.g., mobile POS, etc.).  As such, Applicants remarks directed to the prior combination is moot.  Yoshida teaches executing an offline transaction (as previously presented), and storing funds on the token for conducting offline transactions (FIG. 4).  Streicher deals with transactions and specifically addresses the problem solved by recording the transaction at both tokens/devices, redundancy.  Both are backups, as any one record would be sufficient to settle both accounts.  As Davis (US 2002/0002534) has been added to the record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     It is now well-established law that the test for compliance with the enablement requirement in the first paragraph of 35 U.S.C. § 112 is whether the disclosure, as filed, is sufficiently complete to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  See In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).   “Enablement is not precluded by the necessity for some experimentation…. However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’”  Id. at 736-37.
        To evaluate whether a disclosure would require undue experimentation, the Federal Circuit has adopted the following factors to be considered: 
        The quantity of experimentation needed to make or use the invention based on the content of the disclosure;
        The amount of direction or guidance presented;
        The existence of working examples;
        The nature of the invention;
        The state of the prior art;
        The relative skill of those in the art;
        The level of predictability in the art; and
        The breadth of the claims.
        See Wands, 858 F.2d at 737.  The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.  Id.